Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the application filed on 08/25/2020.  
Claims 1-33 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
		Claims 1-2, 4-10, 12-14, 18-21, 23-25, 27, 29 and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 9, 10, 13-14, 16-19, 29-30, 32 and 34-36  of copending Application No. 16/229,299.  Although the claims at issue are not identical, they are not patentably distinct from each other because both application directed to same claimed concept of diarization of a patient encounter.
		Claims 1-2, 4-10, 12-14, 18-21, 23-25, 27, 29 and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 9, 10, 13-14, 16-19, 29-30, 32 and 34-36 of copending Application No. 16/229,299.  Although the claims at issue are not identical, they are not patentably distinct from each other because both application directed to same claimed concept of a technology to enable an initial provisioning and a refilling of a medical device, such as a non-invasive neurostimulator.
		This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-16, 20-21, 23-25 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US Patent Application Publication US 2015/0230760 A1).
Claim 1:  
Schneider discloses the following limitations as shown below:
a medical device comprising a reader and a processor (see at least Paragraph 10; Paragraph 11, the medical device may include a display; a diagnostic component to provide diagnostic functionality; and a controller to regulate the operation of the diagnostic component and including processing logic; Paragraph 28, medical device to be activated or reconfigured may output an optical code/symbol. An operator of the device may scan the optical code/symbol using a networked optical scanning device such as a smart phone, QRcode scanner, barcode scanner …); 
a storage medium containing a content (see at least Paragraphs 20-22, such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including … read-only memories (ROMs), random access memories (RAMs), …); and 
wherein the reader is configured to read the content from the storage medium such that the processor switches the medical device from a first mode to a second mode based on the content (see at least Paragraph 10; Paragraph 11, to enable transition to a second state of the medical device; Paragraph 28, medical device to be activated or reconfigured may output an optical code/symbol. An operator of the device may scan the optical code/symbol using a networked optical scanning device such as a smart phone, QRcode scanner, barcode scanner …).
Claim 20 recites substantially similar method limitations to those of system claim 1 and, as such, is rejected for similar reasons as given above.
Claim 2:  
Schneider discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the processor or the reader is configured to interface with the storage medium based on the processor switching the medical device from the first mode to the second mode such that the content of the storage medium is modified (see at least Paragraph 8, medical device may be configured to receive the operation code and responsive to validation of the operation code may be configured to enable the intended operation state; Paragraph 9; Paragraph 11).

Claim 21 recites substantially similar method limitations to those of system claim 2 and, as such, is rejected for similar reasons as given above.
Claim 3:  
Schneider discloses the limitations as shown in the rejections above.  
wherein the processor or the reader is configured to interface with the storage medium based on the processor switching the medical device from the first mode to the second mode such that the content of the storage medium is deleted or scrambled.
Claim 22 recites substantially similar method limitations to those of system claim 3 and, as such, is rejected for similar reasons as given above.
Claim 4:  
Schneider discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the first mode is a deactivated mode and the second mode is an activated mode (see at least Paragraph 23, may enable the intended operational state. The intended operational state may be at least one of the states selected from the group consisting of initialization, receive therapeutic operation parameters, begin therapeutic operation (reads on “activated mode”), end therapeutic information (reads on “deactivated mode”), …).
Claim 23 recites substantially similar method limitations to those of system claim 4 and, as such, is rejected for similar reasons as given above.
Claim 5:  
Schneider discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the content includes a defined time period for the activated mode (see at least Paragraph 23, may enable the intended operational state. The intended operational state may be at least one of the states selected from the group consisting of initialization, receive therapeutic operation parameters, begin therapeutic operation, end therapeutic information, …; Paragraph 56, may include information such as: … time dependent information and more. The operation code may only be valid for a given time (reads on “a defined time period”)).
Claim 24 recites substantially similar method limitations to those of system claim 5 and, as such, is rejected for similar reasons as given above.
Claim 6:  
Schneider discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the content includes a defined number of doses for the activated mode (see at least Paragraph 23, may enable the intended operational state. The intended operational state may be at least one of the states selected from the group consisting of initialization, receive therapeutic operation parameters, begin therapeutic operation, end therapeutic information, …; Paragraph 52, receive of a dose programming for medical device).
Claim 25 recites substantially similar method limitations to those of system claim 6 and, as such, is rejected for similar reasons as given above.
Claim 7:  
Schneider discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the storage medium is card-shaped (see at least Paragraph 21, may be stored in a computer readable storage medium, such as, but is not limited to any type of disk … magnetic or optical cards, or any other type of media suitable for storing electronic instructions).
Claim 8:  
Schneider discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the reader is configured to read the content from the storage medium via an RFID technique (see at least Paragraph 28, According to embodiments, a medical device to be activated or reconfigured may output an optical code/symbol. An operator of the device may scan the optical code/symbol using a networked optical scanning device such as a smart phone, QRcode scanner, barcode scanner, camera, cellular phone, touch screen computer, handheld device and more and convey the scanned information to a management or authentication server over a wireless or wired data network).
Claim 9:  
Schneider discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the reader is configured to read the content from the storage medium optically (see at least Paragraph 28, According to embodiments, a medical device to be activated or reconfigured may output an optical code/symbol. An operator of the device may scan the optical code/symbol using a networked optical scanning device such as a smart phone, QRcode scanner, barcode scanner, camera, cellular phone, touch screen computer, handheld device and more and convey the scanned information to a management or authentication server over a wireless or wired data network).
Claim 10:  
wherein the content is at least one of a barcode or a QR code (see at least Paragraph 28, According to embodiments, a medical device to be activated or reconfigured may output an optical code/symbol. An operator of the device may scan the optical code/symbol using a networked optical scanning device such as a smart phone, QRcode scanner, barcode scanner, camera, cellular phone, touch screen computer, handheld device and more and convey the scanned information to a management or authentication server over a wireless or wired data network).

Claim 12:  
Schneider discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the first content includes a single dose (see at least Paragraph 23, may enable the intended operational state. The intended operational state may be at least one of the states selected from the group consisting of initialization, receive therapeutic operation parameters, begin therapeutic operation, end therapeutic information, …; Paragraph 52, receive of a dose programming for medical device).
Claim 27 recites substantially similar method limitations to those of system claim 12 and, as such, is rejected for similar reasons as given above.
Claim 13:  
Schneider discloses the limitations as shown in the rejections above.  
wherein the storage medium includes a visual display, wherein the reader is configured to transfer data from the medical device to the storage medium such that the data is displayed on the visual display.
Claim 28 recites substantially similar method limitations to those of system claim 13 and, as such, is rejected for similar reasons as given above.
Claim 14:  
Schneider discloses the limitations as shown in the rejections above.  
wherein the content includes a set of instructions for a software program.
Claim 29 recites substantially similar method limitations to those of system claim 14 and, as such, is rejected for similar reasons as given above.
Claim 15:  
Schneider discloses the limitations as shown in the rejections above.  
wherein the medical device includes a visual display, wherein the set of instructions includes instructions to display data on the visual display.
Claim 30 recites substantially similar method limitations to those of system claim 15 and, as such, is rejected for similar reasons as given above.
Claim 16:  
Schneider discloses the limitations as shown in the rejections above.  
wherein the medical device includes one or more parameters for delivering an electrical signal, wherein the set of instructions includes instructions to change the one or more parameters.
Claim 31 recites substantially similar method limitations to those of system claim 16 and, as such, is rejected for similar reasons as given above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2015/0230760 A1 to Schneider in view U.S. Patent Application Publication US 2015/0339460 A1 to Marsico.
Claim 11:    
Schneider discloses the limitations as shown in the rejections above.   Schneider may or may not specifically disclose the following limitations, but Marsico as shown does:
wherein the content includes a first content and second content, wherein the reader is configured to read the first content from the storage medium such that the processor erases or scrambles the first content and does not erase or scramble the second content (see at least Paragraph 40, Once each patient scans the QR code and their user identifier is provided to the hosting scan-triggered application server (along with the healthcare instruction set identifier and their reference date/time information), a healthcare provider can access the patient's copy of the instruction set and edit, delete, add or otherwise adjust any of the instruction steps for that patient. Such access may, for example, be provided to a physician via a provisioning interface that may be accessed via the healthcare provider's computer or mobile device).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider with Marsico with the motivation to “ … enable a scanning user to quickly and easily access healthcare instruction step information, receive instruction step reminders, signal compliance with these instruction steps, and receive associated instruction step compliance incentives” (Marsico, see at least Paragraph 3).
Claim 26 recites substantially similar method limitations to those of system claim 11 and, as such, is rejected for similar reasons as given above.
Claim 22:  
Schneider discloses the limitations as shown in the rejections above.  Schneider may or may not specifically disclose the following limitations, but Marsico as shown does:
further comprising erasing or scrambling the content in the storage medium after the content has been read by the reader (see at least Paragraph 40, Once each patient scans the QR code and their user identifier is provided to the hosting scan-triggered application server (along with the healthcare instruction set identifier and their reference date/time information), a healthcare provider can access the patient's copy of the instruction set and edit, delete, add or otherwise adjust any of the instruction steps for that patient. Such access may, for example, be provided to a physician via a provisioning interface that may be accessed via the healthcare provider's computer or mobile device).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider with Marsico for the same reasons given for claim 11.
Claims 17-19 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2015/0230760 A1 to Schneider in view U.S. Patent Application Publication US 2014/0324118 A1 to Simon et al.
Claim 17:  
Schneider discloses the limitations as shown in the rejections above.  Schneider does not specifically disclose the following limitations, but Simon as shown does:
wherein the medical device comprises a power supply and a pulse generator configured to output an electrical impulse (see at least Paragraph 252, device comprises an electrical impulse generator, a power source).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider with Simon with the motivation that “… because treatment is powered and controlled from outside the body, changes to the treatment protocol can be made quickly and easily” (Simon, see at least Paragraph 268).
Claim 32 recites substantially similar method limitations to those of system claim 17 and, as such, is rejected for similar reasons as given above.
Claim 18:  
The combination of Schneider/Simon discloses the limitations as shown in the rejections above.  Schneider does not specifically disclose the following limitations, but Simon as shown does:
wherein the medical device further comprises a contact surface and an electrode, wherein the electrode is coupled to the pulse generator, wherein the pulse generator transmits the electrical impulse from the electrode through the contact surface transcutaneously and non-invasively through an outer skin surface of a patient such that the electrical impulse modulates a nerve within the patient (see at least Abstract; Paragraph 2, electrical stimulation of the vagus nerve in a patient’s neck in order to treat various medical disorders; Paragraph 27, electrical impulses are applied through the electrodes of the stimulator to the vagus nerves; Paragraph 252, device comprises an electrical impulse generator, a power source).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider with Simon for the same reasons given for claim 17.
Claim 32 recites substantially similar method limitations to those of system claim 18 and, as such, is rejected for similar reasons as given above.
Claim 19:  
The combination of Schneider/Simon discloses the limitations as shown in the rejections above.  Schneider does not specifically disclose the following limitations, but Simon as shown does:
wherein the electrical impulse modulates a vagus nerve and causes the vagus nerve to generate an action potential to treat a medical condition within the patient (see at least Abstract; Paragraph 2, electrical stimulation of the vagus nerve in a patient’s neck in order to treat various medical disorders; Paragraph 27, electrical impulses are applied through the electrodes of the stimulator to the vagus nerves).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider with Simon for the same reasons given for claim 17.
Claim 33 recites substantially similar method limitations to those of system claim 19 and, as such, is rejected for similar reasons as given above.




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686